In two related neglect proceedings pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Richmond County (Porzio, J.), dated October 2, 2003, which, after a post-dispositional hearing, directed that her visitation with her children be supervised.
Ordered that the order is affirmed, without costs or disbursements.
The mother’s contention that the petitioner failed to prove by a preponderance of the evidence that she neglected her children is not properly before this Court, as she did not appeal from the fact-finding or dispositional orders (see CPLR 5515; Matter of Guzzi v Giacalone, 11 AD3d 464 [2004]).
The mother has not addressed any points on appeal to the only order she has appealed from. Accordingly, we have no occasion to disturb this order, which directed supervised visitation. Prudenti, P.J., Goldstein, Crane and Mastro, JJ., concur.